We were in error in finding that the debt due to the bank was paid in full on the same afternoon in which the sale was made. The full amount was tendered then to the sheriff, as found by us, but the judgment was not paid in full until a month or six weeks afterwards, and after other lands of Jackson had been levied on by virtue of said judgment.
Also, our attention is called to a clerical error in the first part of the opinion. We speak of the sale as having been made on "September 6, 1894," when it ought to have been February 6, 1894.
We are unable to find from the evidence that Radford had no actual notice of the irregularities in the sale, or that a bond had been given to secure the land from sale under the mortgage. The evidence indicates to us that the transfer of the land from Steffens to Radford was fictitious, and not a bona fide sale, and that Radford knew this, and knew he would *Page 283 
never have to pay the $75 note given Steffens for the land, if Jackson won this suit and canceled the deed to Steffens.
These are all the facts we consider material, called for by appellant in his motion for additional findings, and we therefore, with these corrections and additions, overrule said motion, and also his motion for rehearing.
Rehearing denied.
Writ of error refused.